the most relevant prior art is considered to be Ao (US 2018/0240629), Osawa (JP 2006-216516 A), and Sasao (JP 2012-202723 A), each of which disclose using voltage dividers and/or switches in order to detect relay welds. However, in the prior art, each resistor string is not coupled to a same “voltage generator” as recited (interpreted as different form the “ground”, since the voltage generator is “connected to the ground”). Additionally, the prior art does not disclose the relay detector performing the recited functionality to “detect a first potential at the first connection point of the first resistor string and a second potential at the second connection point of the second resistor string, wherein the relay welding detector is configured to detect the first potential at the first connection point of the first resistor string in a case where the first switch is in the first connected state and the second switch is in the second disconnected state, and detect presence or absence of welding in the first relay and the second relay based on the first potential, a first determination value using a resistance value of the first resistor, and a second determination value using a resistance value of the second resistor.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/            Primary Examiner, Art Unit 2849